DETAILED ACTION
This Office Action is in response to claims filed on 9/23/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (US 2019/0387444 A1). 

Regarding claims 1, 8 and 15; Byun discloses identify, for a User Equipment ("UE") that receives wireless connectivity to a wireless network via attachment to a first Distributed Unit ("DU") of the wireless network, a second DU that is a candidate for attachment to the UE (a measurement report message may be transmitted to a source DU; upon receiving the measurement report message and feedback from the source DU, the CU may determine to change a DU of the UE; the CU identifies a target DU for the change; see paragraphs [0087] – [0093] and Fig. 11A); provide, to the second DU and prior to attachment of the UE to the second DU, context information for traffic associated with the UE (the CU transmits UE context setup request to the target DU prior to switching to the target DU; the UE context includes RLC configuration, RRC context information; see paragraphs [0092] – [0103] and Fig. 11A);  24PATENTAttorney Docket No. 20190389determine, after providing the context information to the second DU, that the UE should attach to the second DU (after receiving a UE context setup response message from the target DU, the CU determines to change from source DU to target DU; see paragraphs [0104], [0111] and Fig. 11A); and instruct, based on determining that the UE should attach to the second DU, the UE to attach to the second DU, wherein the second DU uses the context information to seamlessly continue to provide wireless connectivity to the UE (the target DU transmits UE context setup response along with RRC context information to the CU; the CU indicates stop transmitting data to the source DU; the source DU may transmit the RRC connection reconfiguration message to the UE for handover; source DU may provide a feedback for downlink data so that when the UE moves from the source DU to the target DU, unsuccessfully transmitted downlink data to the UE from the source DU may be retransmitted by the target DU; see paragraphs [0104], [0111],  [0116] – [0121] and Fig. 11A – Fig. 11B).

Specifically for claim 1; Byun discloses a non-transitory computer-readable medium, storing a plurality of processor- executable instructions (memory is connected to the processor and stores various information for driving the processor; see paragraph [0215] and Fig. 16)

Specifically for claim 8; Byun discloses a non-transitory computer-readable medium storing a set of processor-executable instructions (memory is connected to the processor and stores various information for driving the processor; see paragraph [0215] and Fig. 16); and one or more processors configured to execute the set of processor-executable instructions (processor implements proposed functions; see paragraph [0215] and Fig. 16).

Regarding claims 2, 9 and 16; Byun discloses wherein the context information includes one or more sequence numbers (the information on lost PDUs may be sequence numbers of PDCP PDU corresponding to lost RLC PDUs; see paragraph [0092]).

Regarding claims 3, 10 and 17; Byun discloses wherein the one or more sequence numbers include one or more Radio Link Control ("RLC") sequence numbers (the information on lost PDUs may be sequence numbers of PDCP PDU corresponding to lost RLC PDUs; see paragraph [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Tang (US 2019/0116528 A1).

Regarding claims 4, 11 and 18; Byun discloses a CU identifies and transmits context information to a target DU. 
Tang discloses wherein executing the set of processor-executable instructions further causes the one or more processors to: simultaneously provide the same context information to the first DU and the second DU (the context information is transmitted to each of access network device in the access network device set; see paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun and Tang to simultaneously provide the same context information to DUs in order for the terminal to move seamlessly within the coverage of the access network device and thereby reducing the communication delay (see paragraph [0034] of Tang).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Liu et al. (US 2020/0077466 A1).

Regarding claims 5, 12 and 19; Byun discloses a CU determines handover from a source DU to a target DU.
receive traffic, from the wireless network, for the UE (data is transmitted from NGC to CU; see paragraphs [0063] – [0064] and Fig. 3); and simultaneously output the traffic, for the UE, to the first DU and the second DU, prior to attachment by the UE to the second DU (the CU simultaneously sends a copy of PDCP PDU data to a source DU and target DU in advance; see paragraph [0169] – [0170] and Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun and Liu to simultaneously transmit data to source DU and target DU prior to attachment by the UE to the target DU to reduce retransmission latency (see paragraph [0035] of Liu).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Loehr et al. (US 2018/0317137 A1).

Regarding claims 6, 13 and 20; Byun discloses a handover from a source DU to a target DU is performed based upon a measurement report.
Loehr discloses monitor a wireless connection between the UE and the first DU to determine a first measure of quality of the wireless connection (a resource gNB receives measurement report from a UE; see paragraph [0084] and Fig. 5); determine that the first measure of quality of the wireless connection between the UE and the first DU exceeds a first threshold but does not exceed a second threshold, wherein the identification of the second DU as a candidate for attachment is performed based on the 23PATENTAttorney Docket No. 20190389 determination that the first measure of quality of the wireless connection between the UE and the first DU exceeds the first threshold (in response to a measurement report indicating that the first threshold is met, the source gNB is able ; continue to monitor the wireless connection between the UE and the first DU to determine a second measure of quality of the wireless connection (signal strength between the UE and the source gNB continues to be monitored; see paragraph [0087] and Fig. 15); and determine that the second measure of quality of the wireless connection between the UE and the first DU exceeds the second threshold, wherein the determination that the UE should attach to the second DU is based on the determination that the second measure of quality of the wireless connection between the UE and the first DU exceeds the second threshold (the source gNB is able to continue serving the UE until signal condition further deteriorate (e.g. until a second threshold is met) and handover is performed to the target gNB when the second threshold is met; see paragraph [0087] and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun and Loehr to have first and second thresholds for signal conditions before handover operation in order to keep the target gNB up-to-date with the DL data delivery status (see paragraph [0092] of Loehr).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun; in view of Xu et al. (US 2019/0166526 A1).

Regarding claims 7 and 14; Byun discloses a handover is performed from a source DU to a target DU.
Xu discloses continue providing context information for traffic associated with the UE to the first DU after attachment of the UE to the second DU (the CU sends a radio bearer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun and Xu to provide context information to a source DU after attachment of a target DU to avoid data loss on the switched bearers (see paragraph [0541] of Xu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/N.L/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415